Elliott, J.
This case turns upon the question, whether the receiver of an insolvent corporation has any authority to sue in his own name upon promissory notes executed to the corporation, in cases where there is no authority conferred by statute or by the judgment of a court of competent jurisdiction. The question is answered in the negative in the case of Garner v. Kent, 70 Ind. 428. The decision in the case referred to is in full harmony with the current weight of authority.
Judgment reversed, at costs of appellee.